        Case: 3:19-cv-00702-jdp Document #: 21 Filed: 08/02/21 Page 1 of 1


                                                                                      DOC NO
                       IN THE UNITED STATES DISTRICT COURT                          REC'O/FiLED
                      FOR THE WESTERN DISTRICT OF WISCONSIN                    2021 AUG-2 AH Ih 02
                                                                                  DC    1 trt urV ‘.r'Et'K
                                                                               GLERK US !J:'1 •        y r-;l
KAREN ROSNECK,                                                                           WD f' ■ •


                       Plaintiff,

       v.                                                    19-CV-00702-JDP


LISA CARTER and
UW SYSTEM BOARD OF REGENTS,

                       Defendants.



                                     NOTICE OF APPEAL


       Notice is hereby given that KAREN ROSNECK, plaintiff in the above named case.

hereby appeals to the United States Court of Appeals for the Seventh Circuit from the

opinion/order entered in this action on the 6th day of July, 2021.


       Dated this 31st day of July, 2021.




                                                      Home: 5002 Sheboygan Ave. #128
                                                      Madison, WI 53705
                                                      Tel. Home: 608-271-5304
                                                      Tel. Office: 608-262-3444
